PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_ANX_01_NA_NA_EN.txt. 41

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuMENTS PRODUCED ON BEHALF OF THE FRENCH GOVERNMENT.

A.—During the written proceedings.

. Letter from M. Barrére to the Italian Minister for Foreign Affairs (14

XII 1900).

. Reply from the Italian Minister for Foreign Affairs to M. Barrère (16 x1 1900).
. Letter from the Italian Minister for Foreign Affairs to M. Barrère (1 x1 02).
. Reply from M. Barrère to the Italian Minister for Foreign Affairs (1 XI 02).

Agreement concerning Lybia and Morocco (28 x 12).

. Dahir concerning the judicial organization of the Protectorate (12 VIII 13).
. Mining dahir, dated 19 1 14.
. Italy’s declaration renouncing the régime of the capitulations in Morocco

(9 III 16).

. The Vizier’s decree of 22 VII 19.

. Note by the Directorate of Public Works of the Protectorate (4 VIII 19).
. Dahir dated 27 1 20.

. Dahir dated 7 vrit 20.

. Dahir dated 21 virr 20.

. Letter from M. Combelas to Lieutenant de Féraudy (3 x11 12).

. Letter from the Intendant-General Lallier du Coudray to the Director-

General of Public Works in the Protectorate (20 xr 16).

. Report by Commandant Bursaux (30 Ix 17).
. Letter from MM. Busset and Frier Deruis to the Director-General of

Public Works (27 X 17).

. Letter from General Lyautey to M. Busset (13 xI 17).

. Letter from M. Busset to General Lyautey (6 XII 17).

. Prospecting licence No. 459 issued to M. Busset (3 XII 18).

. Prospecting licence No. 599 issued to M. Frier Deruis (29 1V 19).

. Letter from M. Busset to the Head of the Department of Mines (x XII 19).
. Aide-mémoire by the Royal Government of Italy (18 vit 21).

. Note from the Government of the Republic to the Italian Embassy (26 viti 21).

. Power of attorney granted by M. Tassara to M. Levy (27 1x 21).

. Letter from M. Busset to the Head of the Department of Mines (3 x 21),
. Letter from M. Frier Deruis to the Head of the Department of Mines (3 x 21).
. Letter from M. Bossu to the Head of the Department of Mines (14 X 21).
. Letter from MM. Bossu and Levy to the Head of the Department of Mines

(14 X 21).

. Letter from the Head of the Department of Mines to M. Bossu (17 x 21).
. Idem (17 X 21).
. Sommation interpellative addressed by M. Tassara to the Head of the

Department of Mines (20 x 21).

. Letter from M. Levy to the Head of the Department of Mines (30 xI 21).
. Receipt delivered to M. Levy by the Head of the Department of Mines

(2 XII 21).

. Letter from the Head of the Department of Mines to M. Bossu (29 x11 21).
. Letter from M. Colle to the Ministry for Foreign Affairs (19 I 22).

. Letter from M. Bossu to the Head of the Department of Mines (15 11 22).
. Letter from M. Levy to the Head of the Department of Mines (27 11 22).
. Letter from the Head of the Department of Mines to M. Levy (x 11 22).
. Idem (18 II 22).

35
A./B. 74.—PHOSPHATES IN MOROCCO 42

. Letter from M. Bossu to the Head of the Department of. Mines (22 111 22).
. Letter from the Head of the Department of Mines to M. Levy (31 v 22).
. Letter from M. Bossu to the Head of the Department of Mines (2 vi 22).
. Letter from M. Levy to the Head of the Department of Mines (7 VIII 22).
. Letter from the Head of the Department of Mines to M. Levy (16 viit 22).
. Letter from M. Levy to the Head of the Department of Mines (1 4 IX 22).
. Note from the Ministry for Foreign Affairs to the Italian Embassy (7 v 23).
. Opinion of the Conseil général des Mines de France (22 VI 23). .
. Decision of the Head of the Department of Mines rejecting M. Tassara’s

request (8 I 25).

. Letter from the Head of the Department of Mines to M. Tassara (9 1 25).
. Letter from the Head of the Department of Mines to M. Colle-Dendon

(26 III 25).

. Letter from M. Tassara to the Head of the Department of Mines (28 11 25).
. Letter from M. Vinck to the Resident-General of the Republic in Morocco

(3 Iv 25).

. Letter from the Head of the Department of Mines to M. Tassara (6 iv 25).
. Letter from M. Vinck to the Resident-General (30 Iv 25).

. Letter from M. Tassara to the Head of the Department of Mines (20 v 25).
. Letter from M. Colle-Deudon to the Minister of Justice (9 vi 25).

. Letter from M. Tassara to the Head of the Department of Mines (12 1X 25).
. Note from the Belgian Consulate at Casablanca (27 vi 27).

. Note from the General-Resident’s Office to the Belgian Consulate at Casa-

bianca (18 vit 27).

. Note drawn up by M. François Mazelie for the Resident-General (8 1 29).
. Letter from M. de Gennaro Musti to the Resident-General (16 11 29).
. Sommation interpellative delivered on behalf of M. Tassara to the Head

of the Department of Mines (2 v 29).

. Letter from M. Chapus to the Resident-General (3 v 29).

. Letter from M. Colle-Deudon to the Resident-General (20 vi 29).

. Idem (22 1X 29).

. Letter from M. de Gennaro Musti to the Ministry for Foreign Affairs (18 x 30).
. Note from the Italian Embassy to the Ministry for Foreign Affairs, with

documents attached (28 x1 30).

. Letter from M. Colle-Deudon to the Resident-General (5 III 31).

. Letter from M. de Henseler to M. Urbain Blanc (3 vi 31).

. Letter from M. Colle-Deudon to the Resident-General (23 vi 31).

. Letter from the Resident-General to M. de Henseler (26 vi 31).

. Letter from M. de Gennaro Musti to the Ministry for Foreign Affairs

(30 VI 31).

. Letter from M. de Gennaro Musti to the Director-General of Public Works

of the Protectorate (20 VIII 31).

. Note from the Italian Embassy to the Ministry for Foreign Affairs (25 XI 31).
. Letter from the Resident-General to M. de Gennaro Musti (25 x1 31).
. Sommation addressed by M. Olinto della Luccia to the Director of the

Shereefian Phosphates Office (12 VII 32).

. Note from the Italian Embassy to the Ministry for Foreign Affairs (15 vit 32).
. Minutes of the general meeting of the Miniere e Fosfati Company, and noti-

fication, dated 19 viii 32, by M. de Gennaro Musti to the Ministry for Foreign
Affairs (4 VIII 32).

. Note from the Ministry for Foreign Affairs to the Italian Embassy (22 vill 32).
. Letter from M. de Gennaro Musti to the Ministry for Foreign Affairs (7 1x 32).
. Note from the Italian Embassy to the Ministry for Foreign Affairs (22 xI 32).
. Letter from M. de Gennaro Musti to the Ministry for Foreign Affairs (25 x1 32).
. Letter from Mr. Manley to the Ministry for Foreign Affairs (18 1 33).

. Note from the Ministry for Foreign Affairs to the Italian Embassy (28 1 33).
. Letter from the Ministry for Foreign Affairs to M. de Gennaro Musti (28 1 33).
. Letter from M. de Gennaro Musti to the Ministry for Foreign Affairs (6 11 33).
. Idem (19 I 33).

36
120.
121.
122.

123.
124.
125.
126.
127.
128.

129.
130.

131.

A./B. 74.—-PHOSPHATES IN MOROCCO 43

. Aide-mémoire from the Embassy of the United States of America to the

Ministry for Foreign Affairs (21 11 33).

. Note fiom the Ministry for Foreign Affairs to the Embassy of the United

States of America (21 III 33).

. Letter from Mr. Chambers to the Shereefian Phosphates Office (28 111 33).
. Note from the Embassy of the United States of America to the Ministry for

Foreign Affairs (29 111 33).

. Letter from M. de Gennaro Musti to the Grand Vizier of H.M. the Sultan

of Morocco (30 III 33).

. Letter from M. de Gennaro Musti to the Resident-General (4 IV 33).

. Letter from the Ministry for Foreign Affairs to M. de Gennaro Musti (10 v 33).
. Note from the Italian Embassy to the Ministry for Foreign Affairs (16 VI 33).
. Note from the Ministry for Foreign Affairs to the Italian Embassy (12 VIII 33).
. Notification by Mr. Manley to the Shereefian Phosphates Office (6 X 33).
. Letter from Mr. Chambers to the Shereefian Phosphates Office (23 XI 33).
. Idem (7 XI 33). °

. Letter from the Resident-General to Mr. Chambers (22 XII 33).

. Note from the Italian Embassy to the Ministry for Foreign Affairs (2 1 34).
. Letter from Mr. Chambers to the Resident-General (16 11 34).

. Note from the Ministry for Foreign Affairs to the Italian Embassy (10 111 34).
. Aide-mémoive from the Italian Embassy to the Ministry for Foreign Affairs

(r4 Vi 35).

. Note from the Italian Embassy to the Ministry for Foreign Affairs (27 111 36).
. Judgment given by the Marrakech Tribunal and decision given by the Court

of Rabat (20 11 and 7 VII 36).

. Voyages au Maroc (1901-1907), by A. Brives (extracts).

. Proceedings of the Académie des Sciences on 14 IV 19 (extracts).

. Letter from M. Combelas to the Resident-General (22 XI 12).

. Letter from the Director-General of Public Works to M. Combelas (30 XI 12).
. Letter from M. Busset to the Director of Public Works (20 1x 13).

. Idem (20 IX 13).

. Idem (21 x 13).

. Telegram from the “Résidence Rabat” to the ‘Région Chaouia”” (7 xII 12).
. a. Letter from M. Busset to the Resident-General (12 VII 13).

b. Letter from the Resident-General to M. Busset (vir 13).

. Awards of the Arbitral Commission for Mining disputes on applications

280 F, 47 and 43, 121 to 125, etc., and 229 (extracts).

. Awards of the Arbitral Commission for Mining disputes on applications 299,

23 and 43 F (extracts).

. a. Publications du Bureau d'études géologiques et minières coloniales : “The

mineral resources of France Overseas: Phosphates’ (extracts from an

article by A. Beaugé).
b. Certificate of Captain Gourcerol (24 1 22).
c. Letter of Colonel Emanuelli to the Head of the Mines Department (10 x 37).
Letter of M. Delure to the Secretary-General of the Protectorate (29 IX 17).
Register of the Mines Department Nos. 394 and 449.
Bordereau 3442 (transmission to the Director-General of Finance of a letter
from the Director-General of Public Works) (4 x 17).
Works carried out by the Administration (1918-1920).
The Ferrier-Busset agreement (25 XI 19).
Acknowledgment by M. Frier Deruis of receipt of licence 593 (5 V 19).
Letter from M. Frier Deruis to the Mines Department (undated).
Letter from M. Lantenois to M. Frier Deruis (26 x 20).
The Despujols report on the application for recognition as discoverer made
by M. Ferrier (extracts) (24 IV 23).
Four reports of the Governing Body of the Shereefian Phosphates Office,
1921 to 1924 inclusive (extracts).
Decree of 25 111 1898 (Official Gazette of the Governor-General of Algeria,
year 1898, p. 298).
Beylical decree of 1 x11 1898 (extracts).

37
A./B. 74.—PHOSPHATES IN MOROCCO 44

132 a and b. Letters of the Directors of the Mines Department of Tunisia and
Algeria to the. Director of the Mines Department of Morocco (extracts)
(11 rx and 6 x 37).

133. Letter from M. Delure to M. Savry (16 IV Io).

134. Dahir approving the contract for the concession of the port of Safi to
the Shereefian Phosphates Office (3 VIII 32).

135. Agreement concerning the construction of the branch railway serving the
Beni Ghirane mine (extracts) (6 III 37).

136. Cours d'exploitation des mines, by H. de la Goupillière ; Traité de Métallo-
génie, by L. de Launay ; and Etat actuel des connaissances sur la géologie du
Maroc français, by J. Savornin (extracts).

137. “Note préliminaire sur les vertébrés fossiles des phosphates du Maroc”, by
Arambourg, in the Bulletin de la Société géologique de France, fasc. 67,
1935 (extracts).

138 a and b. Letter and memorandum of the Italian Ambassador in Paris to
the Secretary-General of the Ministry for Foreign Affairs (8 Iv 35).

B.—At the oval proceedings.
1. General map of Morocco (1/1.000.000) showing the phosphate basin.

2. Map showing the various phosphate basins in Morocco.
3. Map showing the area defined by M. Combelas in his statement on 3 XII 12.

4. Map showing the area originally asked for by M. Combelas on 3 x11 12.

5. Map of the Beni Meskine plateau.

6. Map showing the site of the quarry where phosphates were found by
Major Bursaux in January 1917. |

7. Three photographs of this quarry and its site.

8. Two maps showing the Busset and Frier Deruis areas.

9. Plan showing the work done in the Busset areas.

10. Map showing the works of the Shereefian Mines Department and those
carried out in the Busset areas.

11. Note of M. Arambourg, professor at the Museum of France.

12. Letter from M. Tissier, Vice-President of the Conseil d'État, to the Secretary-
General of the French Ministry for Foreign Affairs (1 IX 37).

IL.—DOCUMENTS FILED ON BEHALF OF THE ITALIAN GOVERNMENT.
A.—Documents filed during the written. proceedings +.

1. Lette: from M. Busset to the Director-General of Public Works (27 X 17).
2. General Lyautey’s reply (13 XI 17).

1 The Italian Government also filed with the Registry the works cited in
documents, namely :
Chapus, L'exploitation des phosphates au Maroc.
Mauchaussé, L'évolution du régime minier au Maroc français.
Guillemin, L'Office chérifien des Phosphates.
P.-Louis Rivière, Textes, Codes et Lois du Maroc, Il.
Girault, Principes de colonisation et de législation coloniale.
Soulmagnon, Principes du contentieux administratif tunisien.
Volume entitled: Notes ef Mémoires, n° 37. — Historique des Recherches
minières au Maroc (zone française). Des origines à 1930, by P. Despujols,
Chief Engineer of the Department of Mines. (Rabat, Offcial Printing
Press, 1936), |
and, in addition, the full texts of certain documents extracts from which had
been cited in its Memorial, namely :

me
= ct
n

Au BW

D

38
A./B. 74.—PHOSPHATES IN MOROCCO 45

3. M. Busset’s reply (undated).

4. Preamble and relevant articles of the General Act of Algeciras of 7 Iv 06.

5. Franco-German Treaty of 4 XI II.

6. Relevant articles of the French mining law of 21 Iv 1810.

7. Relevant articles of the dahir of 19 1 14 containing the Moroccan Mining
Regulations.

8. Vizier’s decree of 22 VII I9.

9. Note by the General Directorate of Public Works published in the Official
Gazette of 4 VIII I9.

10. Dahir of 27 1 20 establishing the phosphate monopoly.

11. Report by M. Calary de Lamaziére, Deputy to the French Chamber
(undated).

12. Dahir of 7 vill 20 setting up a Shereefian Phosphate Office.

12 bis. Vizier’s decree concerning the Board of the Shereefian Phosphate
Office (undated).

13. Dahir of 21 VIII 20 concerning vested rights.

14. Letter from M. Bossu to the Department of Mines transmitting M. Tassara’s
request of 14 X 21.

15. Letter from M. Tassara to the Department of Mines (14 x 21).

16 and 16 bis. Replies from the Department of Mines (17 x 21).

17. Consent of the Department of Mines to receive M. Tassara’s request (2 XII 21).

18. Decision by the Department of Mines rejecting M. Tassara’s request
(8 I 25).

19. Letter from M. Tassara to the Department of Mines (28 111 25).

20. Reply from the Department of Mines refusing to communicate the docu-
ments (5 IV 25).

21 and 22. M. Tassara’s protests (letters of 20 v and 12 1x 25).

23. Reply from the Department of Mines to a summons presented on 2 V 29
(undated).

24. Representations by M. Chapus to the Resident-General (undated).

25. Reply by the Resident-General to M. Chapus (undated).

26. Reply by the Resident-General to M. Sombsthay (26 vr 31).

26 bis. Reply by the Resident-General to M. de Gennaro Musti (25 XI 31).

27. Letter from Senator Viollette to the Director-General of Public Works
(vint 31).

28, 29, 30. Notes from the Italian Embassy to the Quai d'Orsay (28 XI 30,
25 XI 31, 15 VII 32).

31. Reply by the Quai d'Orsay (22 VIII 32).

32. Letter from the Minieve e Fosfati Company to the Quai d'Orsay (10 XI 32).

33. Note by the Royal Embassy (22 XI 32).

34. Reply by the Quai d'Orsay (28 1 33).

35. Letter from M. de Gennaro Musti requesting the Quai d'Orsay to appoint
extraordinary judges and renewing the proposal for a compromis (6 11 33).

36. Note from the Royal Embassy to the Quai d'Orsay (16 vi 33).

(1) The General Act of Algeciras (in the volume Le Maroc économique, p. 469).

(2) The French Mining Law of 21 IV 1810.

(3) Dahir of 19 1 14, containing the Mining Regulations.

(4) Dahir of 27 1 20, amending the Mining Regulations (in the above-men-

tioned volume, p. 499).

(5) Letter from M. Chapus to the French Resident-General in Morocco (3 v 29).

(6) Letter from M. de Gennaro Musti to the Directorate of Political and
Commercial Affairs in the Quai d’Orsay (6 11 33).

(7) Dahir of 12 vit 13 concerning the judicial organization of the French
Protectcrate in Morocco (in the work of M. P.-Louis Riviére, cited above,
P. 472).

(8) Dahir of 15 1x 23 containing the Moroccan Mining Regulations (in the

above-mentioned volume Le Maroc économique, p. 502).

3
4

39
A./B. 74.—PHOSPHATES IN MOROCCO 46

and 38. Notes exchanged between the Royal Embassy and the Quai d'Orsay
(2 VIN 33 and 2 I 34).

. Note from the Quai d'Orsay to the Royal Embassy (10 III 34).
. Memorandum handed to M. Laval at Rome (1 35).
. Letter from the Marquis Visconti Venosta, Italian Minister for Foreign

Affairs, to M. Barrére, French Ambassador at Rome (16 XII 1900).

. Exchange of notes between Italy and France, concerning Morocco and

Tripolitan Cyrenaica (1 XI 02).

. Declaration signed at Paris on 28 x 12 by MM. Poincaré and Tittoni.
. Declaration dated 9 11 16 by the Italian Government, renouncing the

capitulations in Morocco.

. Partnership agreement between MM. Busset and Combelas (23 111 14).
. Article 8 of the dahir of 12 VII 13 concerning the judicial organization

of the French Protectorate in Morocco.

. Dahir of 1 Ix 28, providing means of recourse for officials against deci-

sions ultva vires.

. Article 44 of the dahir of 15 1x 25, containing the Moroccan Mining

Regulations.

. Note from M. A. Brives to the Académie des Sciences (21 Iv 08).
. Letter from the Director-General of Public Works in Morocco to M. Combelas

(30 XI 12).

. Letter from M. Combelas to Lieutenant de Féraudy (3 xt 12), and the

notes dated 4-10 XII 12 which followed it.

. Letter from Lieutenant de Féraudy to M. Combelas, and the latter’s

reply (3 XII 12).

. Telegram from M. de Saint-Aulaire (13 XII 12).
. Dahir of 19 1 14 containing regulations for the settlement of mining

disputes,

. Report by M. Busset to the Arbitration Commission concerning prospecting

for phosphates in the Beni Meskine district (Iv 14).

. Dahir dated 3 x1 14 suspending the issue of prospecting licences for

mining products.

. Letter from the Head of the Department of Mines to M. Combelas

(5 XI 17).

. Dahir dated 9 vi 18, abrogating the dahir of 3 x1 14 and providing

for the re-introduction of the system of prospecting licences for mining
products.

. Opinion by the Directorate-General of Public Works concerning the

application of the Mining Regulations (8 vir 18).

. Prospecting licence issued to M. Busset; reverse of the same; and receipt

for the application relating thereto (17 x 18).

. Note by M. A. Brives (14 IV 19).
. Letter from M. Deruis to the Secretary-General of the Protectorate

(9 v 19).

. Authenticated copy of the Official Gazette containing list of the phos-

phate prospecting licences issued to MM. Busset and Deruis (13-20 X 19).

. Letter from M. Deruis to the Head of the Department of Mines (19 V 20).
. Letter from the Engineer of the Department of Mines to M. Deruis

(21 Vv 20).

. Letter from M. Deruis to the Engineer of the Department of Mines (31 v 20).
. Letter from the Engineer of the Department of Mines to M. Deruis (5 VI 20).
. Letter from M. Deruis to the Chief Engineer of the Department of Mines

(9 VI 20).

. Reply by the Chief Engineer of the Department of Mines to M. Deruis

(10 VE 20).

. Decision of the Arbitration Commission at Paris rejecting the demands

of M. Busset and his partners (16 VI 20).

. Extract from the minutes of the meeting of the Chambre des Députés on

17 VI 20.

. Letter from M. Deruis to the Inspector-General, M. Lantenois (28 1x 20).

40
89.

90.

91.
92.
93:
94.
95.
96.
97-
98.
99.

100.

101.

102.

103.

104.

A./B. 74.—PHOSPHATES IN MOROCCO 47

. Letter from M. Deruis to the Head of the Department of Mines (8 vu 21).
. Letter from M. Colle-Deudon to M. Tassara (24 VIII 21).
. Note from the Italian Embassy at Paris to the Royal Ministry for Foreign

Affairs (16 IX 21).

. Constitution of the Italo-Marocchina Partnership Association (24 IX 21).
. Report by M. Busset concerning prospecting works carried out at Oued

Zem (x 21).

. Report by M. Deruis concerning prospecting works carried out at Bir

Fenzer (x 21).

. Extract from the report of the Board of the Shereefian Phosphate Office

concerning the financial year: 1921 (1922).

. Power of attorney given by M. Tassara to M. de Gennaro Musti (10 vrtt 28).
. Transfer of twenty-eight licences by M. Tassara to M. de Gennaro Musti

(10 IV 29). :

. Constitution of the Italian commercial company Miniere e Fosfati (6 11 30).
. Power of attorney given by the Minieve e Fosfati Company to M. de

Gennaro Musti (25 III 30).

. Letter from M. Combelas to M. de Henseler (26 vi 31).
. Idem (6 vit 31).
. Letter from M. de Gennaro Musti to M. Lucien Saint, Resident-General

in Morocco (29 x 31).

. Transfer of nineteen licences to the ‘American and Moroccan Phosphate

Corporation’’ (24 II 33).

. Certificate by the Registry of the Court at Rome to the effect that

M. de Gennaro Musti was appointed Chairman of the Board of the
Miniere e Fosfati Company on 2 VI 33 (22 VI 33).

Letter from the Italian Miniere e Fosfati Company to the ‘American
and Moroccan Phosphate Corporation’? concerning the cancellation of the
transfer (5 IV 35).

Letter from the “American and Moroccan Phosphate Corporation” to the
Italian Miniere e Fosfati Company concerning the cancellation of the
transfer (25 V 35).

Note from the Italian Embassy at Paris to the Ministry for Foreign
Affairs of the Republic (27 11 37).

Idem (5 IV 37).

Certificate by the Registry of the Court at Rome to the effect that the
Miniere e Fosfati Company is entered in the Court’s Register of Com-
panies under No. 87, 1930 (3 VI 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Becaro
Pietro is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Rolla
Ferdinando is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Genoa to the effect that the late Taccone
Enrico was of Italian nationality (17 vI 37).

Certificate by the Mayor’s Office at Genoa to the effect that the late
Tassara Costantino was of Italian nationality (17 VI 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Traverso
Ernesto is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Martignoni
Vittorio is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Martignoni
Luigi is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Genoa to the effect that M. Carenzi
Angelo is of Italian nationality (17 vi 37).

Certificate by the Mayor’s Office at Florence to the effect that M. Bosi
Ferdinando is of Italian nationality (17 VI 37).

Certificate by the Mayor’s Office at Trani to the effect that the late
Palieri Gioacchino was of Italian nationality (18 vi 37).

Certificate by the Mayor’s Office at Trani to the effect that the late
Palieri Alfredo was of Italian nationality (18 vi 37).

4I
105.

106.

107.

108.

109.

A./B. 74.—PHOSPHATES IN MOROCCO 48

Certificate by the Italian Consulate-General at Paris to the effect that
M. Gaspare de Gennaro Musti is of Italian nationality (18 vi 37).

Note from M. Tissier, Vice-President of the Conseil d'État of France,
to the Directorate of Political and Commercial Affairs of the Quai. d’Orsay
(undated).

Receipt from the Bangue d'État for the payment of Francs 300 made
by M. Tassara in respect of the transfer of prospecting licence No. 146.
Extracts from the Official Gazette of Morocco, No. 472 of 8 x1 21,
No. 481 of 10 I 22, No. 498 of 9 V 22, concerning licences ‘that had
lapsed.
Certificate by the Governatorato at Rome to the effect that M. Giulio
Pestalozza was of Italian nationality (undated).

. Declaration by the liquidator of the Associazione Italo-Marocchina con-

cerning the situation of MM. Colle-Deudon and Jacob Levy (undated).

. Note from M. Scialoja to M. Briand (undated).

B.— Documents filed during the oval proceedings.

. Fifteen prospecting licences issued in respect of calcium phosphates by

the Department of Mines to M. Busset, together with the respective
receipts for the applications.

. Letter from M. Deruis to the Department of Mines (8 vit 21).
. Twenty-seven receipts from the Banque d'État du Maroc, dated 14 X 21.
. Official Gazette of the Shereefian Empire, French Protectorate of Morocco,

toth year, No. 472, 8 XI 21; 11th year, No. 481, to 1 22; 11th year,
No. 498, 9 V 22.

. Letter from M. Lémery (10 11 38).
. Letter from the Shereefian Phosphate Office to M. de Gennaro Musti

(25 IV 32).

42
